DETAILED ACTION
This office action is in response to applicant’s communication dated 5/6/2021. If needed, this communication is herein referred to as “Amendment”. 
The Amendment was in response to examiner's final office action dated 1/26/2021 (If needed, this office action is herein referred to as “Previous OA”) and Pre-Appeal Conference Decision of 4/9/2021.
Any citation of the instant specification is as published in US Patent Application Publication 20170061427.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
 
Claims’ Status
Claims 1-16, 18-19 and 21-23 are pending and are currently being examined.
Claims 17 and 20 are cancelled. Claim 17 is newly cancelled.

Response to Amendment
112(f) Interpretation
The 112(f) interpretation of claim 21 has been removed, as the claim 21 is more clearly addressed under Section 112(b).

112 Rejections
112(a) and 112(b) rejections of claims 1, 11, 21 and 23 in reference to a “receptacle” have been removed due to claim amendment. 

103 Rejections
Applicant's 103 arguments filed 5/6/2021 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:
103 Argument 1:
“The art of record is not seen to disclose or to suggest at least automatically identifying by the wallet locator on the computing device, one or more inaccessible digital wallets for containment in the wallet container in response to a search by the wallet locator for at least one of digital wallet files and digital wallet criteria of an online repository of digital wallets and the computing device for one or more inaccessible digital wallets…with the current amendments of the independent claims, the claim limitations of the search by the wallet locator is now further defined as a search by the wallet locator for at least one of digital wallet files and digital wallet criteria. With this 

103 Response 1:
	The examiner respectfully disagrees. As explained below in the 103 rejection section:
Sherwin teaches…
automatically identifying by the wallet locator on the computing device one or more inaccessible digital wallets (determining a list of wallets) for containment in (supported by, that is “accessible via”) the wallet container in response to a search by the wallet locator for at least one of digital wallet files and digital wallet criteria of […] the computing device for one or more inaccessible digital wallets (Par 25 – “the OWCE module 32 determines a list of those banking applications and/or wallets of the banking applications and/or wallets 26 which support the OWCE and, in some embodiments, which the merchant system 16 of the merchant supports… To determine those banking applications and/or wallets which the merchant system 16 supports, the request identifies those banking applications and/or wallets which the merchant system 16 supports”. Giving that a list is determined (necessarily based on a search in the computer device) by the 

103 Argument 2:
	The applicant also relies on the 103 arguments above to further allege the patentability of claim(s) 1 and/or remaining claim(s). (Amendment, Pg(s) 12)

103 Response 2:
	The examiner respectfully disagrees at least for the same reasons provided in the above 103 responses and/or in the below 103 rejection section.

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Interpretation (Other)
Claims 1-3, 10-19, 21 and 23 refer to the terms “container” or “wallet container” (and/or subcomponents thereof). These terms are interpreted as software application, e.g., downloaded from an app store (Instant Specification Par 41), and is essentially a digital wallet app capable of use with a plurality of digital wallets (Ibid. Par 54).
Although the specification doesn’t provide a special definition for “container” or “wallet container”, the specification redefines the terms “containerizing” (as an action/function of the wallet container) and “contained in the wallet container” (which is used within the redefinition of “containerizing”). Therefore, in the instant application, using the plain meaning of “container” is not appropriate for the instant application, because the term “wallet container” [and/or its variants] needs to be understood by the redefinition of its function – “containerizing”. 
The special definition that was provided for “containerizing” is not, e.g., “storing digital wallet data [and/or “digital wallet credentials”] inside a wallet container”. Instead the special definition for “containerizing”, as provided in the Instant Specification, is: “moving something (e.g. a digital wallet) into the wallet container such that it is contained in the wallet container” (Par 19). However, most notably, the phrase “contained in the wallet container”, which is used within the redefinition of the term “containerizing” was defined by the applicant as: “the property of something (such as a digital wallet) being accessible through the wallet container” or “that the `something` (such as a digital wallet) is not accessible on a computing device except when accessed through the wallet container. A digital wallet contained in the wallet container may also refer to a digital wallet account that is accessible through the wallet container.” (Par 17). accessible through the wallet container, and not storing the digital wallets inside the wallet container.

Claims 1, 11, 21 and 23 recite "acceptance mark". Here, it is interpreted as defined in the specification: “a selectable mark displayed on a webpage through which a consumer can initiate a transaction from a digital wallet. Once the mark is selected (by clicking on or touching), a digital wallet is opened from which the user can select an appropriate payment vehicle with which to make the transaction” (Par 16).

Claims 1, 11, 21 and 23 recite “wherein containerization [or “containment”] moves the digital wallet into the wallet container”. Here, the wallet container is interpreted as an application, and the “moving” of a wallet “into the wallet container”, is interpreted as making a digital wallet accessible/controllable via such wallet container application (or simply “the wallet container”). As described in the specification, containerization of a wallet is “moving” [or “converting”] a wallet from being a wallet that is accessible “outside the wallet container” (Par 18) to a wallet that “contained [“controlled”] in [or “inside of”] the wallet container” (Par 17). As described in the specification, containerization could either be a “complete” containerization, that is, all the payment vehicles of the wallet are “accessible” only through the wallet container app, or the containerization could be a “partial” containerization, that is, where some payment vehicles are available through the wallet container app, while other payment vehicles are only available outside of the wallet container (Par 19). That is, although 

Claims 2, 3, 5, 13-15 and 17 involve the term “credentials”. Herein “credentials” is interpreted as including any payment information necessary to affect a transaction, 

Claims 8 and 19’s phrase of “contain the payment vehicle” is broadly interpreted to include providing access to the payment vehicle credentials via wallet container, for similar reasons as explained above for the containerization [or “containment”] in claims 1, 11, 21 and 23.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10 and 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 21 recite “automatically identifying [or “identify”] by the wallet locator on the computing device, one or more inaccessible digital wallets for containment in the wallet container in response to a search by the wallet locator for at least one of digital wallet files and digital wallet criteria of an online repository of digital wallets and the computing device for one or more inaccessible digital wallets”. Here, the 

Claim limitations “means for performing a global update of wallet credentials of all digital wallets contained in the wallet container” (claim 13) and “means for performing an update of wallet credentials of at least one wallet from the plurality of wallets contained in the wallet container” (claim 14) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 21 recites functions of a wallet container, specifically, “the wallet container operative to use the computing device to provide access to a plurality of digital wallets”, “the wallet container operative to:…open the wallet container… automatically identify…digital wallets for containment…receive a selection of the identified one or more inaccessible digital wallets…and containerize the one or more inaccessible digital wallets into the wallet container”. Concerning the “wallet container”, the specification describes: “downloading the wallet container from the website of a digital wallet 

Dependent claims 2-10 and 22 are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-12, 15 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwin (US Patent Application Publication 20130073458) and view of Raymond (Non-Patent Literature, 2014).

	As per claims 1, 21 and 23, Sherwin teaches a method (system and medium including computer program code) for managing digital wallets, comprising:
	providing a wallet container (open commerce wallet exchange “OCWE” module 32) on a computing device (Pars. 15 and 24, FIG. 1 Item 32 in Consumer system 14, which are computer devices, see Par 18. The wallet container is necessarily downloaded or preinstalled, that is “provided”, on the consumer system), 
the wallet container including a wallet locator (Par 41, the wallet container is downloaded into the computing device; Par 25. Giving that a list of wallets is determined by the OWCE module, in response to a request, so this is deemed to be an identification [locating] of the wallets, which necessarily teaches “a wallet locator”.), 
the wallet container being configured to use the computing device to provide access to a plurality of digital wallets associated with a single consumer via the wallet container (Pars. 24 and 27, module 32 can provide the information directly or provide the information by way of OCWE system 20; Pars. 20, 21 and 24 and FIG. 1 Item 26, wallets in the single consumer system store the personal data);

automatically identifying by the wallet locator on the computing device one or more inaccessible digital wallets (determining a list of wallets) for containment in (supported by, that is “accessible via”) the wallet container in response to a search by the wallet locator for at least one of digital wallet files and digital wallet criteria of […] the computing device for one or more inaccessible digital wallets (Par 25 – “the OWCE module 32 determines a list of those banking applications and/or wallets of the banking applications and/or wallets 26 which support the OWCE and, in some embodiments, which the merchant system 16 of the merchant supports… To determine those banking applications and/or wallets which the merchant system 16 supports, the request identifies those banking applications and/or wallets which the merchant system 16 supports”. Giving that a list is determined (necessarily based on a search in the 
	receiving a selection of the identified one or more inaccessible digital wallets for containerization, wherein the identification uses the wallet locator (Par 25. Giving that a list is determined by a module, in response to a request, it is deemed to be an “automatic” selection of the wallets; Pars. 24 and 27, module 32 can provide the information directly or provide the information by way of OCWE system 20; module provides access to personal information in the digital wallets, therefore it is interpreted as teaching “containerizing” the wallets into the wallet container. Also see claim interpretation section above; Pars. 25, 28 and 42, a user must register their banking application and/or wallet credentials with the OCWE before using the OCWE, therefore, the identified digital 
	and containerizing the one or more selected inaccessible digital wallets into the wallet container, wherein containerization moves the digital wallet into the wallet container, transforming the one or more inaccessible digital wallets into one or more accessible digital wallets that are accessible through the wallet container (Pars. 24 and 27, module 32 can provide the information directly or provide the information by way of OCWE system 20; Pars. 20, 21 and 24 and FIG. 1 Item 26, wallets in the single consumer system store the personal data; module provides access to personal information in the digital wallets, therefore it is interpreted as teaching “containerizing” or “moving” the wallets into the “control of”/“accessibility of” the wallet container. Also see claim interpretation section above; Pars. 25, 28 and 42, a user must register their banking application and/or wallet credentials with the OCWE before using the OCWE, therefore, the identified digital wallets are necessarily “inaccessible”, at least when identified for the first time, before registration, and become “accessible” through the OCWE, after registration; as explained in detail in the claim interpretation section above, here, the wallet container of the instant application is interpreted as an application, and the “moving” of a wallet “into the wallet container”, is interpreted as making, or “transforming into”, a digital wallet accessible/controllable via such wallet container application, or simply “the wallet container”).
Sherwin doesn’t directly teach that the wallet locator also searches “of an online repository of digital wallets”. 
However, Raymond, in an analogous art of Bitcoin wallets (Pg 1), teaches the concept of having both local and online wallets and knowing how to move money between these wallets can increase security (Pg 2).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of the concept of having both local and online wallets and knowing how to move money between these wallets can increase security, as taught by Raymond, to modify the method/system/medium of Sherwin, to include that the wallet locator also searches “an online repository of digital wallets”, because this would lead to the predictable results of a more secure method/system/medium that includes accessing online wallets (Raymond Pg 2).
	Further concerning claims 21 and 23, Sherwin further teaches that the wallet container includes the “transaction receiver and a wallet locator” (Par 26 and claim 1, for “a transaction receiver for opening the wallet container upon selection of an acceptance mark”, since the banking application and/or wallet authenticates the customer and allows the consumer to enter personal data, and the OCWE module provides personal data using OCWE protocol for a transaction, so effectively this involves “opening the wallet container”, a “transaction receiver” is necessarily taught although not verbatim, as since a transaction received. See Par 25. Giving that a list is determined by the OWCE module, in response to a request, it is deemed to be an “automatic” identification of the wallets, which necessarily teaches “a wallet locator”)

As per claim 10, Sherwin, as modified, further teaches wherein identifying one or more digital wallets using the wallet locator comprises searching the computing device to locate digital wallets installed on the computing device outside the wallet container (Sherwin Pars. 15 and 24, FIG. 1 Item 32 in Consumer system 14, which are computer devices, see Par 18. The wallet container is necessarily downloaded or preinstalled, that is “provided”, on the consumer system; Sherwin FIG. 1 The wallets installed). 

	As per claim 11, Sherwin teaches a wallet container stored on a computing device (open commerce wallet exchange “OCWE” module 32) , the wallet container for making a plurality of inaccessible digital wallets associated with a single consumer accessible through the wallet container (FIG. 1. Pars. 24 and 27, module 32 can provide the information directly or provide the information by way of OCWE system 20; Pars. 20, 21 and 24 and FIG. 1 Item 26, wallets in the single consumer system store the personal data; Pars. 25, 28 and 42, a user must register their banking application and/or wallet credentials with the OCWE before using the OCWE, therefore, the identified digital wallets are necessarily “inaccessible”, at least when identified for the first time, before registration, and become “accessible” through the OCWE, after registration),
the wallet container being configured to be installed on a computing device and comprising (Pars. 15 and 24, FIG. 1 Item 32 in Consumer system 14, which are computer devices, see Par 18. The wallet container is necessarily downloaded or preinstalled, that is “provided”, on the consumer system):

wherein the wallet container provides a receptacle in a memory of the computing device (Par 41, the wallet container is downloaded into the computing device. As explained in the 112(b) rejection section above, “providing a receptacle in a memory on the computing device” is herein interpreted as “the fact that the wallet container is installed in memory of computing device”.);
	and a wallet locator operative to automatically search […] the computing device, and identify in […] the computing device, one or more inaccessible digital wallets for containment in the wallet container, wherein containment moves the digital wallets into the container, transforming the inaccessible digital wallets into accessible digital wallets (Par 25. Giving that a list is determined (necessarily based on a search in the computer device) by the OWCE module, in response to a request, it is deemed to be an automatic identification of the wallets, which necessarily teaches “a 
receive a selection of the identified one or more inaccessible digital wallets for containment (Par 25. Giving that a list is determined by a module, in response to a request, it is deemed to be an “automatic” selection of the wallets). 
Sherwin doesn’t directly teach that the wallet locator also searches in and identifies digital from “an online repository of digital wallets”. 
However, Raymond, in an analogous art of Bitcoin wallets (Pg 1), teaches the concept of having both local and online wallets and knowing how to move money between these wallets can increase security (Pg 2).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of the concept of having both local and online wallets and knowing how to move money between these wallets can increase security, as taught by Raymond, to modify the method/system/medium of Sherwin, to include that the wallet locator also searches in and identifies digital from “an online repository of digital wallets”, because this would lead to the predictable results of a more secure method/system/medium that includes accessing online wallets (Raymond Pg 2).

	As per claim 12, Sherwin, as modified, further teaches wherein the wallet container is operative to containerize wallets identified by the wallet locator so that the identified wallet is accessible through the wallet container (Sherwin, Pars. 24 and 27, Sherwin, Pars. 20, 21 and 24 and FIG. 1 Item 26, wallets in the single consumer system store the personal data; module provides access to personal information in the digital wallets, therefore it is interpreted as teaching “containerizing” the wallets into the wallet container. Also see claim interpretation section above). 

	As per claim 15, Sherwin, as modified, teaches the wallet container as claimed in claim 11, wherein the wallet container is operative to receive payment vehicle credentials for a payment vehicle, and identify payment vehicle credentials from the received payment vehicle credentials (Sherwin ¶ 45 – “In response to receiving the purchase request, the merchant system 16 invokes the OCWE to determine personal data, including payment and/or fulfillment data, for completing the transaction. The payment data identifies a payment option, such as an alternative payment option or a traditional payment option, and includes the necessary data to complete a transaction with the identified payment option. For example, with a traditional payment option, such as a credit card or debit card, the payment data may include a card number and an expiration date.”, during the invocation the OCWE must provide the credentials, so therefore before providing, it necessarily has to has to receiving the credentials and identify the credentials).

As per claim 22, Sherwin, as modified, further teaches the system is a mobile device (Sherwin, Par 18). 

Claim(s) 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwin (US Patent Application Publication 20130073458) and view of Raymond (Non-Patent Literature, 2014), as applied to claims 1 and 11 above, and further in view of Truskovsky (US Patent Application Publication 20140337937).

	As per claims 2 and 14,  Sherwin, as modified, doesn’t directly teach “performing an update of wallet credentials of one or more wallets from the plurality of wallets contained in the container”. 
However, Truskovsky, in an analogous art of methods for detecting unauthorized access to credentials of a credential store on a computing device (Abstract), teaches the concept of a changing a password for a service whose credential needs action from a user to protect the credential stored in a user’s computing device (FIG. 2 and Pars. 12, 31 and 32; also see Pars. 11 and 13-30). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, apply the concept of a changing a password for a service whose credential needs action from a user to protect the credential, as taught by Truskovsky, and further modify the system/method of Sherwin, as modified, to include “performing an update of wallet credentials of one or more wallets from the plurality of wallets contained in the container”, because this would increase the security of the system by allowing a change of credentials that might be compromised or in danger of becoming compromised (Sherwin Par 31). Although the applications of the user device in Truskovsky are not necessarily wallet applications, it would have been readily apparent to a person having ordinary skill in the art would have the password of any 

	As per claims 3 and 13,  Sherwin, as modified, doesn’t directly teach “performing a global update of wallet credentials of all digital wallets contained in the container”.
However, Truskovsky, in an analogous art of methods for detecting unauthorized access to credentials of a credential store on a computing device (Abstract), teaches the concept of a changing multiple affected passwords stored in a user’s computing device for multiple services (FIG. 2 and Par 114). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, apply the concept of a changing multiple passwords for services, as taught by Truskovsky, and further modify the system/method of Sherwin, as modified, to include “performing a global update of wallet credentials of [multiple] digital wallets contained in the container”, because this would increase the security of the system by allowing a change of multiple credentials that might be compromised or in danger of becoming compromised (Sherwin Par 31). Although the applications of the user device in Truskovsky are not necessarily wallet applications, it would have been readily apparent to a person having ordinary skill in the art would have the password of any password protected application, e.g., wallet application, would be subject to protection from unauthorized access.
Sherwin, as modified, doesn’t directly teach that the global update of credentials is for “all” of the digital wallets.
Truskovsky would have readily noticed that it were possible that the “affected passwords for multiple services” (Par 114) and that it would have been obvious to perform a global update of “all” of the multiple credentials, because this would improve the security of the system would protect all of the affected passwords.

Claims 4-8, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwin (US Patent Application Publication 20130073458) and view of Raymond (Non-Patent Literature, 2014), as applied to claims 1 and 11 above, and further in view of Mitchell (US Patent Application Publication 20150023604).

	As per claim 4, Sherwin, as modified, doesn’t directly teach “scanning a payment vehicle using a payment vehicle scanner to create a digital image of the payment vehicle”. 
However, Mitchell, in an analogous art of extracting information from a picture of a card for use in a digital wallet (Par 13), teaches “scanning a payment vehicle using a payment vehicle scanner to create a digital image of the payment vehicle” (Par 19, image from scanner). 
Therefore, it would have been obvious to one of ordinary skill in the art to further modify the method of Sherwin, as modified, to include “scanning a payment vehicle using a payment vehicle scanner to create a digital image of the payment vehicle”, as taught by Mitchell, because it would have been readily apparent to a person having ordinary skill in the art that this would result in an improved, more user-friendly system, 

	As per claim 5, Sherwin, as modified, further teaches analysing the digital image of the payment vehicle using a digital image analyser to identify payment vehicle credentials of the payment vehicle (Mitchell Par 13; Mitchell inherently teaches that the scanner comprises a digital image analyser, since the application is an OCR application, and all OCR systems include a scanner. See Buchanan Par 175).

	As per claim 6, Sherwin, as modified, further teaches identifying a related digital wallet for containing the payment vehicle based on the identified payment vehicle credentials (Sherwin, Par 25. Giving that a list is determined by a module, in response to a request, it is deemed to be an “automatic” identification of the wallets. The fact that the wallets are identified as being “supported” by OCWE, they are considered “related digital wallet(s)”; Mitchell Pars. 13 and 23)

	As per claim 7, Sherwin, as modified, further teaches wherein identifying the related digital wallet comprises locating the related digital wallet on the computing device (Sherwin, Par 25. Giving that a list is determined by a module, in response to a request, it is deemed to be an “automatic” identification of the wallets; Sherwin, Pars. 19-20, the wallets are stored in the computing device of a user).

As per claims 8 and 19, Sherwin, as modified, further teaches wherein identifying the related digital wallet comprises searching the online repository of digital wallets to identify the related digital wallet to contain the payment vehicle (Raymond Pg 2, see explanation in claims 1 and 11 above). 

	As per claim 16, Sherwin, as modified, teaches the wallet container of claim 15. 
Sherwin, as modified, doesn’t teach/suggest wherein the received payment vehicle credentials are a digital image of the payment vehicle.
However, Mitchell, mentioned above, teaches the concept(s) of wherein the received payment vehicle credentials are a digital image of the payment vehicle (Par 19, scanning a payment vehicle using a payment vehicle scanner to create a digital image of the payment vehicle). 
Therefore, it would have been obvious to one of ordinary skill in the art further modify the wallet system of Sherwin, as modified, by applying the known concept(s) of wherein the received payment vehicle credentials are a digital image of the payment vehicle, as taught by Mitchell, because this would have led to the predictable result of an improved, more user-friendly wallet container, that would make it unnecessarily for user to manually input payment vehicle information and also simplify the process of adding new/additional payment vehicles.

As per claim 18, Sherwin, as modified, teaches the wallet container as claimed in claim 15, wherein the wallet locator operative to identify a related digital wallet installed on the computing device for containing the payment vehicle (Sherwin, Par 25. Mitchell Pars. 13. Also see Pars. 19 and 23).
	
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherwin (US Patent Application Publication 20130073458) and view of Raymond (Non-Patent Literature, 2014), and further in view of Mitchell (US Patent Application Publication 20150023604), as applied to claim 8 above, and further in view of Kwon (US Patent Application Publication 20120172026).

	As per claim 9, Sherwin, as modified, doesn’t directly teach “further comprising automatically installing the related digital wallet on the computing device and making the payment vehicle accessible through the related digital wallet”. 
However, Kwon, in an analogous art of provision a contactless card applet in a mobile device (Abstract), teaches automatically installing the related digital wallet on the computing device and making the payment vehicle accessible through the related digital wallet (Claim 2 and Par 35). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to further modify the method of Sherwin, as modified, to include “automatically installing the related digital wallet on the computing device and making the payment vehicle accessible through the related digital wallet”, as taught by Kwon, because this would lead to the predictable result of make the method more user .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Buchanan (US Patent Application Publication 20040133516) Par 175, pertinent because it teaches that all OCR systems include an optical scanner for reading text.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Gabriel Mercado/Examiner, Art Unit 3685          


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685